     Case: 1:19-cv-06830 Document #: 35 Filed: 05/21/20 Page 1 of 1 PageID #:197

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Brennan Landy
                                   Plaintiff,
v.                                                   Case No.: 1:19−cv−06830
                                                     Honorable Harry D. Leinenweber
Allstate Insurance Company
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 21, 2020:


       MINUTE entry before the Honorable Harry D. Leinenweber: A stipulation of
dismissal having been filed, this case is dismissed with prejudice as to the named plaintiff,
and without prejudice as to the putative, uncertified class, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii), with each party bearing its own fees, costs, and expenses. Civil case
terminated. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
